Citation Nr: 0905905	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  03-36 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1971, and from September 1972 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  

Following the decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the Board stayed certain claims which theorized 
entitlement to service connection based on herbicide exposure 
that were filed by personnel who served in the territorial 
waters, but not on the land mass, of the Republic of Vietnam.  
See Chairman's Memorandum No. 01-06-24.  Haas subsequently 
was reversed by the United States Court of Appeals for the 
Federal Circuit, and in January 2009, the Supreme Court of 
the United States denied a petition for further review.  Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Therefore, the 
claim of entitlement to service connection for diabetes 
mellitus, to include based on in-service exposure to 
herbicides, may now be addressed.

As a final preliminary matter, the Board notes that after the 
issuance of the supplemental statement of the case (SSOC) in 
July 2006, the Veteran submitted additional evidence to VA in 
May and October 2007, but did not indicate that he waived 
initial RO consideration of this evidence.  The Board notes 
that some of this evidence does not have a bearing on the 
issue of entitlement to service connection for diabetes, and 
the rest is duplicative of material already found within the 
claims folder.  See 38 C.F.R. § 20.1304(c) (remanding for 
initial review of the evidence by the RO is not always 
required).





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The Veteran did not serve in the Republic of Vietnam 
while on active duty; therefore, exposure to an herbicide 
agent is not presumed.

3.  The evidence of record demonstrates the Veteran's 
diabetes mellitus is not a result of any established event, 
injury, or disease during active service, nor was it shown 
within one year following separation from service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure 
or other causes.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2002, September 2005, and March 2006.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in July 2006.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 
correspondence. 

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the Veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

With chronic disease shown as such in service (or within the 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." 38 C.F.R. § 3.303 (b) (2008).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and diabetes mellitus, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  See 38 
U.S.C.A. § 1116 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309.  A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

"Service in Vietnam" includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 
(a) (2008).

Factual Background and Analysis

The Veteran contends that he was exposed to Agent Orange 
(herbicides) while serving in the Gulf of Tonkin near the 
Republic of Vietnam when ships on which he served made port 
calls during the early period of his active service and that 
he developed Type II diabetes mellitus as a result.

The veteran's DD Form 214 (separation from service) reflected 
that his military service included foreign and/or sea 
service.  Awards included the Vietnam Service Medal, the 
Republic of Vietnam Gallantry Cross with Palm Unit Citation, 
and a Vietnam Presidential Unit Citation.  Service personnel 
records confirmed service at sea from July 1968 to June 1969 
and again from March 1970 to January 1971, but do not show 
that the Veteran's service involved duty or visitation in 
Vietnam. 

Service treatment records are negative for any complaints of, 
or treatment for, diabetes during service.  A separation 
examination report dated in August 1990 lists normal findings 
for the Veteran's endocrine system.  A laboratory report 
obtained at the time of the separation physical examination 
indicated an above average reading for glucose, or sugar, but 
there was no diagnosis of diabetes mellitus found at 
discharge.

Post-service, the earliest medical evidence that the Veteran 
had diabetes mellitus is a February 1993 medical record from 
a naval hospital wherein it was noted that a physician had 
advised the Veteran to have a complete eye examination since 
he was a diabetic.

Additional post-service medical records from a diabetic 
clinic at the naval hospital dated up to September 2001 show 
ongoing treatment for the Veteran's diabetes.  A September 
2001 medical record from the naval clinic revealed that his 
diabetes was under good control.

In a signed statement received in November 2003, the Veteran 
alleged that at the time of his service retirement physical 
examination he was told that his blood work was inconclusive 
and that he should return in a month or so to be retested and 
reevaluated.  The Veteran contended that by that time he was 
already retired and was diagnosed with Type II diabetes.

In a June 2004 signed statement, the Veteran stated that he 
served in Vietnam between 1969 and 1971, that he was 
diagnosed with Type II diabetes after he left the service in 
1990, that initially he took insulin via injection, and that 
he currently took glucophage and glucotrol twice a day to 
treat his diabetes.  

In a statement received in July 2006, the Veteran identified 
two ships that he alleges he travelled on, in and out of the 
Gulf of Tonkin, and to ports of call in Vietnam.  His service 
personnel records do not reflect that he was assigned to 
either ship.

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's claim 
for service connection for diabetes mellitus, to include as 
secondary to herbicide exposure.

The Veteran's service records do not reflect any service in 
the Republic of Vietnam.  Moreover, service records do not 
support the Veteran's assertions that he made port calls 
while stationed on naval ships off the coast of Vietnam.  
There is no credible evidence in the record that the Veteran 
was ever in the Republic of Vietnam proper, or its inland 
waterways, so presumptive service connection is not warranted 
on that basis.  See Haas v. Peake, 525 F.3d 1168, 1193-95 
(Fed. Cir. 2008) (holding that veteran who served on board a 
Navy ship operating in Vietnamese coastal waters had not 
"served in the Republic of Vietnam," under the terms of the 
federal Agent Orange Act and regulations, as required for 
presumptive service connection for type II diabetes, as he 
had never gone ashore from ship and set foot within land 
borders of the Republic of Vietnam).  As federal law presumes 
that only veterans who served in the Republic of Vietnam 
during a specific time period were exposed to herbicide 
agents, and the Veteran never served in Vietnam, presumptive 
service connection for the Veteran's diabetes mellitus must 
be denied on that basis.  See 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6)(iii).

In addition, the earliest medical evidence found in the 
claims file indicating that the Veteran had been diagnosed 
with diabetes mellitus is dated February 1993, or some two 
and a half years after his discharge from service.  
Therefore, presumptive service connection is not warranted in 
this case for a chronic disease in service manifested within 
one year of discharge.  See 38 C.F.R. §§ 3.307, 3.309.

However, the regulations governing presumptive service 
connection do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the Veteran's claim under the 
provisions governing direct service connection.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

As noted above, service treatment records indicate that the 
Veteran did not have, and was not treated for, diabetes while 
in service.  The medical evidence of record contains no 
evidence of diabetes mellitus until February 2003, or two and 
a half years after his separation from service.  While the 
Veteran has a current disability associated with diabetes 
mellitus, the record does not include any medical opinion 
establishing a nexus or medical relationship between any 
current diabetes mellitus diagnosed post-service and 
herbicide exposure or any other event, injury, or disease 
during active service, and neither the Veteran nor his 
representative has presented, identified, or alluded to the 
existence of any such opinion.  Therefore, the Veteran's 
claim for service connection for diabetes mellitus must be 
denied on a direct basis, in addition to on a presumptive 
basis.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with this appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that his current 
diabetes mellitus disability is the result of events during 
military service, to include herbicide exposure.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson 
without the appropriate medical training or expertise, he is 
not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App.  124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of his diabetes mellitus have no probative value.

For all the foregoing reasons, the claim for service 
connection for diabetes mellitus must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to in-service herbicide exposure, is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


